Citation Nr: 0930073	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-23 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lumbosacral strain, 
claimed as back injury, chronic pain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1974 to September 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied the benefit sought on 
appeal.  The Board notes that after the Veteran's relocation, 
he perfected his appeal within the jurisdiction of the Los 
Angeles, California, RO, hence the caption on the title page. 

The Board also notes that by way of an April 2008 statement, 
the Veteran has informed the Board that he has relocated to 
the area served by the Portland, Oregon, RO.  

In March 2008 this matter came before the Board, which 
ordered a remand for additional development, specifically for 
an examination.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The requested development has been accomplished and 
the case has been returned for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the claims folder indicates in May 2008 the 
Portland RO received the Veteran's signed VA Form 21-22 
designating the Oregon Department of Veterans Affairs as his 
representative.

However, there is no Statement of Accredited Representative 
in Appealed Case (VA Form 646) in the claims folder, nor is 
there an indication that the June 2009 supplemental statement 
of the case was ever mailed to the Veteran's representative.   
 
As such, the Veteran's representative has not had an 
opportunity to review the case or provide argument on his 
behalf.  See 38 C.F.R. § 20.600 (2008) (providing that a 
claimant must be accorded full right to representation in all 
stages of an appeal).  Therefore, the Board finds that a 
remand is necessary to insure that the Veteran receives the 
benefit of proper representation, and that his current 
representative is afforded the opportunity to submit a VA 
Form 646 or other argument in support of his appeal. 
 
Accordingly, the case is REMANDED for the following action:

The Veteran's current representative 
should be provided an opportunity to 
review the entire claims file and to 
submit a VA Form 646, Statement of 
Accredited Representative in Appealed 
Case, or its equivalent, and such document 
should be associated with the claims 
folder.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


